DETAILED ACTION
This office action is a response to the application filed 13 August 2020 claiming benefit from provisional application 62/886,911 filed 14 August 2019, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0314860 A1), hereafter referred Zhou, in view of Koorapaty et al. (WO 2019/082157), hereafter referred Koorapaty.

Regarding claim 1, Zhou teaches a method comprising: 
receiving, by a wireless device, one or more radio resource control messages (Zhou, [0408]; a base station may transmit to a wireless device one or more RRC messages comprising a plurality of configuration parameters of a plurality of CORESETs on a cell) indicating: 
a first control resource set (coreset) group (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
a second coreset group (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index);
(Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and 
a second PUCCH cell associated with a second index indicating the second coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); 
receiving one or more transport blocks (Zhou, [0407]; the wireless device receives the downlink transport blocks).
While Zhou teaches power control of the PUCCH used for HARQ feedback (Zhou, [0368]), Zhou does not expressly teach determining a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks, wherein the determining comprises: 
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group; and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group; and 
transmitting the HARQ feedback via the determined PUCCH cell.
(Koorapaty, [0045]; the determination of PUCCH resources carrying HARQ feedback for a scheduled Physical Downlink Shared Channel), wherein the determining comprises: 
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group (Koorapaty, [0046]-[0050]; the resource determination in different CORESETs in response to fields in DCI messages, where the determined PUCCH resources in different CORESETs are orthogonal to each other); and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group (Koorapaty, [0046]-[0050]; the resource determination in different CORESETs in response to fields in DCI messages, where the determined PUCCH resources in different CORESETs are orthogonal to each other); and 
transmitting the HARQ feedback via the determined PUCCH cell (Koorapaty, Fig. 10, [0156]-[0157]; UE determines an uplink control channel resource to use for transmitting UCI to a network node, where the UCI comprises the HARQ feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhou to include the above recited limitations as taught by Koorapaty in order to improve PUCCH resource determination (Koorapaty, [0014]).

Regarding claim 11, Zhou teaches a wireless device comprising: 
one or more processors (Zhou, Fig. 3, [0225]; wireless device 110 may comprise at least one processor 314); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device (Zhou, Fig. 3, [0225]; program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314) to: 
receive one or more radio resource control messages (Zhou, [0408]; a base station may transmit to a wireless device one or more RRC messages comprising a plurality of configuration parameters of a plurality of CORESETs on a cell) indicating: 
a first control resource set (coreset) group (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
a second coreset group (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
a first physical uplink control channel (PUCCH) cell associated with a first index indicating the first coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and 
(Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); 
receive one or more transport blocks (Zhou, [0407]; the wireless device receives the downlink transport blocks).
While Zhou teaches power control of the PUCCH used for HARQ feedback (Zhou, [0368]), Zhou does not expressly teach determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks, wherein the determining comprises:
determine the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group; and 
determine the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group; and 
transmitting the HARQ feedback via the determined PUCCH cell.
However, Koorapaty teaches determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks (Koorapaty, [0045]; the determination of PUCCH resources carrying HARQ feedback for a scheduled Physical Downlink Shared Channel), wherein the determining comprises:
determine the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group (Koorapaty, [0046]-[0050]; the resource determination in different CORESETs in response to fields in DCI messages, where the determined PUCCH resources in different CORESETs are orthogonal to each other); and 
determine the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group (Koorapaty, [0046]-[0050]; the resource determination in different CORESETs in response to fields in DCI messages, where the determined PUCCH resources in different CORESETs are orthogonal to each other); and 
transmitting the HARQ feedback via the determined PUCCH cell (Koorapaty, Fig. 10, [0156]-[0157]; UE determines an uplink control channel resource to use for transmitting UCI to a network node, where the UCI comprises the HARQ feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhou to include the above recited limitations as taught by Koorapaty in order to improve PUCCH resource determination (Koorapaty, [0014]).

Regarding claim 20, Zhou teaches a system comprising: 
a base station (Zhou, Fig. 3, [0212]; base station 1 120A) comprising: 
one or more first processors (Zhou, Fig. 3, [0212]; base station may comprise at least one processor 321A); and 
first memory storing first instructions that, when executed by the one or more first processors (Zhou, Fig. 3, [0212]; program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A), cause the base station to: 
transmit one or more radio resource control messages (Zhou, [0408]; a base station may transmit to a wireless device one or more RRC messages comprising a plurality of configuration parameters of a plurality of CORESETs on a cell) indicating: 
a first control resource set (coreset) group (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
a second coreset group (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
a first physical uplink control channel (PUCCH) cell associated with a first index indicating the first coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and 
a second PUCCH cell associated with a second index indicating the second coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and 
(Zhou, [0407]; the wireless device receives the downlink transport blocks); and 
a wireless device (Zhou, Fig. 3, [0225]; wireless device 110) comprising: 
one or more second processors (Zhou, Fig. 3, [0225]; wireless device 110 may comprise at least one processor 314); and 
second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device (Zhou, Fig. 3, [0225]; program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314) to: 
receive the one or more radio resource control messages (Zhou, [0408]; a base station may transmit to a wireless device one or more RRC messages comprising a plurality of configuration parameters of a plurality of CORESETs on a cell); 
receive the one or more transport blocks (Zhou, [0407]; the wireless device receives the downlink transport blocks). 
While Zhou teaches power control of the PUCCH used for HARQ feedback (Zhou, [0368]), Zhou does not expressly teach determine a PUCCH cell for transmitting hybrid automatic repeat request (HARQ) feedback of the one or more transport blocks, wherein the determining comprises:
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group; and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group; and 
transmitting the HARQ feedback via the determined PUCCH cell.
(Koorapaty, [0045]; the determination of PUCCH resources carrying HARQ feedback for a scheduled Physical Downlink Shared Channel), wherein the determining comprises:
determining the first PUCCH cell in response to the one or more transport blocks being scheduled via the first coreset group (Koorapaty, [0046]-[0050]; the resource determination in different CORESETs in response to fields in DCI messages, where the determined PUCCH resources in different CORESETs are orthogonal to each other); and 
determining the second PUCCH cell in response to the one or more transport blocks being scheduled via the second coreset group (Koorapaty, [0046]-[0050]; the resource determination in different CORESETs in response to fields in DCI messages, where the determined PUCCH resources in different CORESETs are orthogonal to each other); and 
transmitting the HARQ feedback via the determined PUCCH cell (Koorapaty, Fig. 10, [0156]-[0157]; UE determines an uplink control channel resource to use for transmitting UCI to a network node, where the UCI comprises the HARQ feedback).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhou to include the above recited limitations as taught by Koorapaty in order to improve PUCCH resource determination (Koorapaty, [0014]).

Regarding claims 2 and 12, Zhou in view of Koorapaty teaches the method of claim 1 and the wireless device of claim 11 above.  Further, Zhou teaches wherein the one or more radio resource control (RRC) messages comprise configuration parameters for a cell (Zhou, [0408]; base station transmits to a wireless device one or more RRC messages comprising configuration parameters of a plurality of CORESETs on a cell), wherein the configuration parameters indicate: 
the first coreset group of the cell (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
the second coreset group of the cell (Zhou, [0408] and [0439]-[0440]; each of the plurality of CORESET groups may be identified with a CORESET pool index); 
the first PUCCH cell associated with the first index indicating the first coreset group of the cell (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and 
the second PUCCH cell associated with the second index indicating the second coreset group of the cell (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID).

Regarding claims 3 and 13, Zhou in view of Koorapaty teaches the method of claim 1 and the wireless device of claim 11 above.  Further, Zhou teaches wherein the one or more radio resource control (RRC) messages comprise configuration parameters for a cell (Zhou, [0408]; base station transmits to a wireless device one or more RRC messages comprising configuration parameters of a plurality of CORESETs on a cell), wherein the configuration parameters comprise at least one of:
the first PUCCH cell associated with the first index indicating the first coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and 
the second PUCCH cell associated with the second index indicating the second coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID).

Regarding claims 4 and 14, Zhou in view of Koorapaty teaches the method of claim 1 and the wireless device of claim 11 above.  Further, Zhou teaches wherein the one or more radio resource control (RRC) messages comprise configuration parameters (Zhou, [0408]; base station transmits to a wireless device one or more RRC messages comprising configuration parameters of a plurality of CORESETs on a cell) of:
(Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID); and
the second PUCCH cell associated with the second index indicating the second coreset group (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group is associated with a corresponding one of the plurality of coreset groups associated with a CORESET ID).

Regarding claims 5 and 15, Zhou in view of Koorapaty teaches the method of claim 4 and the wireless device of claim 14 above.  Further, Zhou teaches wherein the first PUCCH cell is different from the second PUCCH cell (Zhou, Fig. 27, [0414] and [0439]-[0440]; configuration parameters of PUCCH resource groups (e.g. 1st PUCCH group and 2nd PUCCH group in Fig. 27), where each PUCCH resource group has its own group ID).

Regarding claim 10, Zhou in view of Koorapaty teaches the method of claim 1 above.  Further, Zhou teaches wherein a transport block of the one or more transport blocks is scheduled via the first coreset group in response to receiving a downlink control information (DCI) scheduling the transport block via a coreset of the first coreset group (Zhou, Fig. 28, [0418] and [0421]; the wireless device receive a DCI indicating an uplink grant, in response to receiving the DCI, the wireless device may determine a PUCCH group from the PUCCH groups based on a CORESET and transmit uplink transport block via the uplink grant with a same spatial domain transmission filter used for UCIs transmission via the PUCCH resource with the lowest PUCCH resource index in the PUCCH group).

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Koorapaty as applied to claims 1 and 11 above, and further in view of Futaki (US 2018/0098266 A1).

Regarding claims 6 and 16, Zhou in view of Koorapaty teaches the method of claim 1 and the wireless device of claim 11 above.  Zhou in view of Koorapaty does not expressly teach wherein the one or more RRC messages comprise configuration parameters indicating an index of PUCCH secondary cell (SCell), a list of cells associated with the PUCCH SCell, and a list of group identification for the list of cells.
However, Futaki teaches wherein the one or more RRC messages comprise configuration parameters indicating an index of PUCCH secondary cell (SCell) (Futaki, [0125]; RRC message has SCellIndex is an identifier to be used to identify the SCell), a list of cells associated with the PUCCH SCell (Futaki, Fig. 17, [0129]; information element for generating the list of cells included in each PUCCH Cell Group), and a list of group identification for the list of cells (Futaki, [0125]; PUCCH Cell Group index used to identify the PUCCH cell group).
(Futaki, [0028]).

Regarding claims 7 and 17, Zhou in view of Koorapaty further in view of Futaki teaches the method of claim 6 and the wireless device of claim 16 above.  Zhou in view of Koorapaty does not expressly teach further comprising determining a first PUCCH group and a second PUCCH group based on the index of PUCCH SCell, the list of cells and the list of group identification.
However, Futaki teaches further comprising determining a first PUCCH group and a second PUCCH group based on the index of PUCCH SCell, the list of cells and the list of group identification (Futaki, Fig. 16, [0125]-[0129]; the SCellIndex and CellGroupIndex give the PUCCH Cell Group Index to identify the PUCCH cell group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhou in view of Koorapaty to include the above recited limitations as taught by Futaki in order to configure in a first SCell a PUCCH to be used for transmission of uplink control information for the SCells (Futaki, [0028]).

Regarding claims 8 and 18, Zhou in view of Koorapaty further in view of Futaki teaches the method of claim 7 and the wireless device of claim 17 above.  Further, Zhou teaches wherein the first PUCCH cell is a primary cell (Zhou, [0394]; the PUCCH resource may be configured on a PCell) for one or more first transport blocks being scheduled via the first coreset group of a cell in response to the list of group identification not comprising the first coreset group index corresponding to the cell (Zhou, [0486]-[0491]; in response to the PUCCH resource group determined based on PUCCH group ID and a CORESET, where the PUCCH group is not on the selected panel, the wireless device may schedule the uplink transport block via an uplink grant with the transmission power).

Regarding claims 9 and 19, Zhou in view of Koorapaty further in view of Futaki teaches the method of claim 7 and the wireless device of claim 17 above.  Further, Zhou teaches wherein the first PUCCH cell is the PUCCH SCell (Zhou, [0394]; the PUCCH resource may be configured on a PUCCH secondary cell) for one or more second transport blocks being scheduled via the second coreset group of a cell in response to the list of group identification comprising the second coreset group index corresponding to the cell (Zhou, [0486]-[0491]; in response to the PUCCH resource group determined based on PUCCH group ID and a CORESET, where the PUCCH group is on the selected panel, the wireless device may schedule the uplink transport block via an uplink grant with the transmission power).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416